Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Claim 1 is directed to a composite comprising at a first domain (in the form of dispersed phases) and a second domain (which can be dispersed phases and/or matrix phase(s)), and a thin layer that is present at least between a first domain and another domain (wherein the latter could be another first domain or a second domain).  While the general morphology is known (see e.g. U.S. 2015/0044428 A1, “Oh”) and while the specific types of material are also known (the claimed compositions are well-known in cutting tools), what is not known is the combination of the claimed morphology and composition.  Furthermore, the reference Oh, even were it to be deemed analogous (a position which Examiner does not believe a person having ordinary skill in the art would take), could not be combined with any of the references directed to coatings used for cutting tools, as the structures that would morphologically map onto the claimed first and second domains are made of materials substantially different from those as claimed.
From the references deemed analogous, the most pertinent is U.S. 2019/0232381 A1 (“Sato”), for disclosing a TiAlN coating having high-Ti content bands that are substantially vertically-aligned alternating with lower-Ti content region, the alternating arrangement occuring in a direction 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to composite coatings, in particular those used for cutting tools.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z. Jim Yang/Primary Examiner, Art Unit 1781